





FIRST AMENDMENT
TO
HUBBELL INCORPORATED
DEFINED CONTRIBUTION RESTORATION PLAN


(AMENDED AND RESTATED EFFECTIVE DECEMBER 8, 2015)


This First Amendment (the “Amendment”) is adopted by Hubbell Incorporated, a
Connecticut corporation (the “Company”), for the purpose of amending that
certain Hubbell Incorporated Defined Contribution Restoration Plan (Amended and
Restated Effective December 8, 2015) (as amended, the “Plan”), effective as of
January 1, 2017 (the “Amendment Effective Date”). Capitalized terms used in this
Amendment and not otherwise defined herein shall have the meanings assigned to
such terms in the Plan.


WHEREAS, pursuant to Section 10.1(a) of the Plan, except as limited by
applicable law, the Plan may be wholly or partially amended by the Board from
time to time, including retroactive amendments; provided that any such amendment
does not decrease the Vested percentage or amount of interest any Participant or
any other person entitled to payment under the Plan has in the Participant’s
Account;


WHEREAS, effective as of the Amendment Effective Date, the Company is amending
and restating the Hubbell Incorporated Employee Savings and Investment Plan (the
“Savings Plan”); and


WHEREAS, the Board has determined that it is advisable and in the best interests
of the Company to amend the Plan as set forth herein to provide Participants
with Company Contributions that reflect the terms of the Savings Plan, as
amended and restated, and that such amendment is permitted under Section 10.1 of
the Plan.


NOW, THEREFORE, in consideration of the foregoing recitals, the Plan is hereby
amended as follows, effective as of the Amendment Effective Date:


1.    Article I of the Plan is hereby amended to add the following definitions:


“1.13A        DC Restoration Plan Matching Contribution


“DC Restoration Plan Matching Contribution” for each Participant in each Plan
Year shall mean an amount equal to the excess of (a) fifty percent (50%) of such
Participant’s Match-Eligible Deferrals for such Plan Year over (b) the amounts
that would have been credited as “Regular Matching Contributions” and “True-Up
Matching Contributions” on such Participant’s behalf under the Savings Plan for
such Plan Year assuming that such Participant had made aggregate pre-tax and
Roth deferrals under the Savings Plan during such Plan Year in an amount equal
to the maximum amount permitted for such Plan Year under Section 402(g) of the
Code or the Savings Plan.


“1.13B        DC Restoration Plan Nonelective Contribution


“DC Restoration Plan Nonelective Contribution” for each Participant in each Plan
Year shall mean an amount equal to the excess of (a) four percent (4%) of such
Participant’s Compensation for such Plan Year over (b) the amounts credited as
“Safe Harbor Nonelective Contributions” on such Participant’s behalf under the
Savings Plan for such Plan Year.







--------------------------------------------------------------------------------





“1.19A        Match-Eligible Deferrals


“Match-Eligible Deferrals” for each Participant in each Plan Year shall mean an
amount equal to the sum of (a) the amount of such Participant’s pre-tax and Roth
deferrals under the Savings Plan for such Plan Year and (b) the amount of such
Participant’s deferrals of any base salary and bonus award amounts under the
Hubbell Incorporated Executive Deferred Compensation Plan (as amended from time
to time) for such Plan Year, up to a combined maximum of six percent (6%) of
such Participant’s Compensation for such Plan Year.


1.23A        Prior Contributions


“Prior Contributions” shall mean any Company Contributions made prior to the
Amendment Effective Date.


2.    Section 1.10 of the Plan (definition of “Company Contribution Account”) is
hereby deleted in its entirety.


3.    Section 3.2 of the Plan is hereby amended and restated in its entirety as
follows:


“Section 3.2    Determination of Credits


Pursuant to the Rules of the Plan, for each Plan Year, each Participant’s
Account shall be credited with an amount (a “Company Contribution”) which is
equal to the sum of such Participant’s DC Restoration Plan Nonelective
Contribution and DC Restoration Plan Matching Contribution for such Plan Year.”


4.    Section 6.1 of the Plan is hereby amended and restated in its entirety as
follows:


“Section 6.1    Vesting of Accounts


(a)    All DC Restoration Plan Nonelective Contributions shall be fully Vested
at all times.


(b)    The Vested portion of any DC Restoration Matching Contributions in a
Participant’s Account as of a given date shall be the percentage of such DC
Restoration Matching Contributions equal to the vested percentage of such
Participant’s “Regular Matching Contributions” and True-Up Matching
Contributions” as of such date under the Savings Plan.


(c)    The Vested portion of any Prior Contributions in a Participant’s Account
as of a given date shall be the percentage of such Prior Contributions equal to
the vested percentage of such Participant’s “Prior Nonelective Contributions” as
of such date under the Savings Plan.


(d)    Notwithstanding anything to the contrary in this Section 6.1, all
Accounts shall become fully Vested upon the occurrence of a Change in Control.”


5.    Except as modified by the forgoing, the terms and conditions of the Plan
shall remain in full force and effect following the adoption of this Amendment.







--------------------------------------------------------------------------------





        
IN WITNESS WHEREOF, the Company has adopted this First Amendment as of January
17, 2017.


HUBBELL INCORPORATED




/s/ Megan C. Preneta
By: Megan C. Preneta
Its: Corporate Secretary and Associate General Counsel





